178 F.3d 1278
Alan D. Bolinger, Jr.v.Thomas Ridge, as Governor of Commonwealth of Pennsylvania,Gary Crowell, as Secretary of Department of General Servicesof Commonwealth of Pennsylvania, John R. McCarty, as DeputySecretary For Administration of Department of GeneralServices of Commonwealth of Pennsylvania, Gregory C.Santoro, as Chief Counsel For Department of General Servicesof Commonwealth of Pennsylvania, Gregory A. Green, asDirector of Bureau of Personnel
NO. 98-7194
United States Court of Appeals,Third Circuit.
March 09, 1999
Appeal From:  M.D.Pa. ,No.9701342

1
Affirmed.